NO. 07-06-0033-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    MAY 17, 2006
                           ______________________________

                                GINGER NEELEY, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

        FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                  NO. 2577; HONORABLE DAVID M. MCCOY, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                  MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the document stating that appellant withdraws her appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.